Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to the claims, the limitation “stretching the NDUI, the MNDWI, and the SAVI to obtain a stretched NDUI, MNDWI, and SAVI” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how NDUI, MNDWI, and SAVI are stretched in order obtain NDUII. 
Dependent claims 2-5, and 7-10 are also rejected are also rejected as failing to comply with the written description requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	The claims limitation “stretching the NDUI, the MNDWI, and the SAVI to obtain a stretched NDUI, MNDWI, and SAVI” is indefinite because the boundary of the claim limitation is unclear to the examiner as to what a stretched NDUI, MNDWI, and SAVI
is. The specification does not provide a clear teachings to obtain a stretched NDUI, MNDWI, and SAV. 
For a purpose of a compact prosecution, the examiner interprets this limitation as expanding the range of mean statics to 0-255. 
Dependent claims 2-5, and 7-10 are also rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A method for urban impervious surface extraction based on remote sensing, comprising: acquiring Landsat data preprocessing the Landsat data to obtain preprocessed remotely sensed data; separately calculating a normalized difference urban index (NDUI), a modified normalized difference water index (MNDWI), and a soil adjusted vegetation index (SAVI) based on the remotely sensed data; stretching the NDUI, the MNDWI, and the SAVI to obtain a stretched NDUI, MNDWI, and SAVI; calculating a normalized difference urban integrated index (NDUII) based on the stretched NDUI, MNDWI, and SAVI; and extracting impervious surface information by using a thresholding method based on the NDUII”.
Regarding Claim 6, the claim recites “A system for urban impervious surface extraction based on remote sensing, comprising: a Landsat data acquiring module, configured to acquire Landsat data; a preprocessing module, configured to preprocess the Landsat data to obtain preprocessed remotely sensed data; an index calculation module, configured to separately calculate an NDUI, an MNDWI, and a SAVI based on the remotely sensed data; a stretching module, configured to stretch the NDUI, the MNDWI, and the SAVI to obtain a stretched NDUI, MNDWI, and SAVI; an NDUII calculation module, configured to calculate an NDUII based on the stretched NDUI, MNDWI, and SAVI; and an extraction module, configured to extract impervious surface information by using a thresholding method based on the NDUII”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (process for claim 1, and apparatus for claim 6).
Under the Step 2A, Prong One, we consider whether the claims recite a judicial exception (abstract idea). In the above claims, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, they recite limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, they fall into the grouping of subject matter when recited as such in claims that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). 	
In claim 1, the steps of “calculating a normalized difference urban index (NDUI), a modified normalized difference water index (MNDWI), and a soil adjusted vegetation index (SAVI) based on the remotely sensed data”; “stretching the NDUI, the MNDWI, and the SAVI to obtain a stretched NDUI, MNDWI, and SAVI”; “calculating a normalized difference urban integrated index (NDUII) based on the stretched NDUI, MNDWI, and SAVI”; and “extracting impervious surface information by using a thresholding method based on the NDUII” are mathematical concepts, therefore, they are considered to be an abstract ideas (see for example: [0008], [0010], [0011], [0012], [0013], [0015], [0016], and [0019] as printed, hereinafter). 
In claim 6, the steps of “calculate an NDUI, an MNDWI, and a SAVI based on the remotely sensed data”; “stretch the NDUI, the MNDWI, and the SAVI to obtain a stretched NDUI, MNDWI, and SAVI”; “calculate an NDUII based on the stretched NDUI, MNDWI, and SAVI”; and “extract impervious surface information by using a thresholding method based on the NDUII” are mathematical concepts, therefore, they are considered to be an abstract ideas (see for example: [0008], [0010], [0011], [0012], [0013], [0015], [0016], and [0019] as printed, hereinafter). 
Next, under the Step 2A, Prong Two, we consider whether the claims that recite a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception.
The claims comprise the following additional elements:
In Claim 1: acquiring Landsat data; and preprocessing the Landsat data to obtain preprocessed remotely sensed data.
The preamble in Claim 1, “A method for urban impervious surface extraction based on remote sensing” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “acquiring Landsat data” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. The additional element “preprocessing the Landsat data to obtain preprocessed remotely sensed data” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception.
In Claim 6: a Landsat data acquiring module, configured to acquire Landsat data; a preprocessing module, configured to preprocess the Landsat data to obtain preprocessed remotely sensed data; an index calculation module; calculation module; and an extraction module.
The preamble in Claim 6 “A system for urban impervious surface extraction based on remote sensing” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “a Landsat data acquiring module, configured to acquire Landsat data” is not qualified for a meaningful limitation because it represent a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. The additional element “a preprocessing module, configured to preprocess the Landsat data to obtain preprocessed remotely sensed data” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. The additional elements “an index calculation module”; “calculation module”; and “an extraction module” are recited in generality and not qualified for meaningful limitations, therefore, only add insignificant extra-solution activities to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, acquiring Landsat data is disclosed by “Tao CN 105701483”, (Page 1, [06]; Page 4, [07]); and “Kuang CN 109740562”, (Page 3, [08]; Page 8, [13], [14]).
For example, preprocessing the Landsat data to obtain preprocessed remotely sensed data is disclosed by “Guo CN 110188927”, (Page 2, [02], [10]; Page 3, [03]; Page 4, [08]; Page 6, [07]); and “Zhang CN 110263764”, (Page 1, [06]; Page 4, [02]; Page 7, [07], Page 8, [03])
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-5, and 7-10 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims.
The dependent claims are, therefore, also ineligible.

Allowable Subject Matter
Claims 1-10 do not have prior arts rejections but they are rejected under 35 U.S.C. 101.The most pertinent prior arts are "Tao CN 105701483”, "Yang CN 104850853" and "Shao CN 103824077". 
As to claim 1, the combination of Tao, Yang and Shao teaches all the claim limitations except “separately calculating a normalized difference urban index (NDUI), a modified normalized difference water index (MNDWI), and a soil adjusted vegetation index (SAVI) based on the remotely sensed data; stretching the NDUI, the MNDWI, and the SAVI to obtain a stretched NDUI, MNDWI, and SAVI; calculating a normalized difference urban integrated index (NDUII) based on the stretched NDUI, MNDWI, and SAVI; and extracting impervious surface information by using a thresholding method based on the NDUII”. The instant claim has unique limitations and differentiates itself from the prior arts. The invention provides a remote sensing extraction method for urban impervious surface. The remote sensing extraction method improves the extraction accuracy of the impervious surface. The present invention provides a new index, namely, normalized difference urban integrated index (NDUII) to enhance a characteristic difference between built-up lands and other ground feature types, thereby improving impervious surface extraction accuracy. Performance of the NDUII in impervious surface extraction was quantitatively analyzed by being compared with other indices, and the results showed that the NDUII is a reliable and stable index that can be used for impervious surface extraction in different study areas. Therefore, the NDUII can be used to improve impervious surface extraction accuracy. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Tao, Yang and Shao to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 3, Paragraph 06; Page 6, Paragraph 19; Page 7, Paragraph 31 in the filed specification.

As to claim 6, the combination of Tao, Yang and Shao teaches all the claim limitations except “an index calculation module, configured to separately calculate an NDUI, an MNDWI, and a SAVI based on the remotely sensed data; a stretching module, configured to stretch the NDUI, the MNDWI, and the SAVI to obtain a stretched NDUI, MNDWI, and SAVI; an NDUII calculation module, configured to calculate an NDUII based on the stretched NDUI, MNDWI, and SAVI; and an extraction module, configured to extract impervious surface information by using a thresholding method based on the NDUII”. The instant claim has unique limitations and differentiates itself from the prior arts. The invention provides a remote sensing extraction method for urban impervious surface. The remote sensing extraction method improves the extraction accuracy of the impervious surface. The present invention provides a new index, namely, normalized difference urban integrated index (NDUII) to enhance a characteristic difference between built-up lands and other ground feature types, thereby improving impervious surface extraction accuracy. Performance of the NDUII in impervious surface extraction was quantitatively analyzed by being compared with other indices, and the results showed that the NDUII is a reliable and stable index that can be used for impervious surface extraction in different study areas. Therefore, the NDUII can be used to improve impervious surface extraction accuracy. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Tao, Yang and Shao to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 3, Paragraph 06; Page 6, Paragraph 19; Page 7, Paragraph 31 in the filed specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                     


/TARUN SINHA/            Primary Examiner, Art Unit 2863